Citation Nr: 1125883	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-37 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating for right carpal tunnel syndrome in excess of 30 percent.  

2.  Entitlement to an initial rating for left carpal tunnel syndrome in excess of 10 percent. 

3.  Entitlement to an initial rating for arthritis of the right knee in excess of 10 percent.  

4.  Entitlement to an initial rating for arthritis of the left knee in excess of 10 percent.   

5.  Entitlement to an initial compensable rating for hidradenitis suppurativa from November 1, 2005 to December 13, 2007; to an initial rating in excess of 10 percent from December 14, 2007, to April 1, 2008; and to an initial rating in excess of 30 percent since April 2, 2008.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1985 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran was scheduled for an October 2007 RO hearing but an October 2007 Report of Contact, signed by the Veteran, reflects that the hearing was cancelled and that claims for service connection for glaucoma, gastroesophageal reflux disease (GERD, claimed as a hiatal hernia), and residuals of a left shoulder injury were withdrawn.  Essentially, this withdraws the Notice of Disagreement (NOD) received on March 20, 2007, to the March 2006 rating decision (of which he was notified by RO letter dated March 20, 2006) denying service connection for those disorders.  In pertinent part, that rating decision also denied service connection for allergic rhinitis but also granted service connection for hidradenitis suppurativa (claimed as chronic inner thigh folliculitis) which was assigned an initial noncompensable rating effective November 1, 2005; and granted service connection for arthritis of each knee, with each knee being assigned an initial 10 percent rating. 

An April 2007 rating decision granted service connection for bilateral carpal tunnel syndrome (CTS) which was assigned an initial noncompensable rating, both effective January 4, 2007.  An NOD to this decision was received in May 2007.  

While the earlier NOD in March 2007 also addressed the denial of the claim for service connection for allergic rhinitis, an October 2007 rating decision granted service connection for allergic rhinitis, thus mooting the March 2007 NOD as to that matter.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a grant of service connection moots an appeal of that issue unless there is a Notice of Disagreement (NOD) as to downstream elements of the effective date and compensation level assigned, which is not the case here).  

That October 2007 rating decision also assigned a separate 30 percent rating for right CTS and a separate 10 percent rating for left CTS, both effective January 4, 2007 (date of the initial grant of service connection).  That rating decision also noted that although the Veteran's combined schedular rating met the minimum requirements for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) under 38 C.F.R. § 4.16(a), the evidence showed that he was employed on a full-time basis.  

A rating decision later in October 2007 added bilateral pes planus to the already service-connected bilateral plantar fasciitis, and increased the 10 percent rating for that disorder to 30 percent.  

In pertinent part, a June 2008 rating decision denied service connection for pseudofolliculitis barbae, while granting service connection for radiculopathy of the right lower extremity which was assigned an initial disability rating of 10 percent, both effective December 18, 2007 (date of VA examination which noted that the Veteran was taking Doxycycline, an antibiotic), as due to service-connected degenerative disc disease (DDD) of the lumbar spine, the rating of 10 percent for which was increased to 20 percent, effective December 18, 2007.  

A rating decision later in June 2008 increased the initial compensable rating for hidradenitis suppurativa, which was effective from November 1, 2005 (date of claim for service connection), to 10 percent effective December 14, 2007 (date of VA examination), and to 30 percent effective April 2, 2008 (date of VA examination).  

In an increased rating claim if the claimant meets the minimum criteria for a TDIU rating (under 38 C.F.R. § 4.16(a)) and there is evidence of unemployability in the file (or under VA control), a TDIU claim is reasonably raised.  Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir. 2001); see also Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007).  

While the October 2007 rating decision indicated that the Veteran was employed on a full-time basis, on VA examinations in December 2007 it was noted that the Veteran was unemployed.  The Veteran continues to meet the requirements of 38 C.F.R. § 4.16(a) and as there is now evidence that he is unemployed the matter of whether there is an informal claim for a TDIU rating is referred to the RO for initial consideration inasmuch as this matter is not now before the Board.  


FINDINGS OF FACT

1.  The Veteran is right handed and while he has had sensory complaints there is no clinical evidence of motor impairment despite electrodiagnostic testing reflecting no more than moderate right median neuropathy due to right CTS.  

2.  The Veteran has had sensory complaints relative to his left upper extremity but there is no clinical evidence of motor impairment despite electrodiagnostic testing reflecting no more than mild left median neuropathy due to left CTS. 

3.  The Veteran had not required right knee surgery and his right knee disability is not productive of subluxation, cartilage dislocation, locking or joint effusion and despite his complaint of ligamentous instability, for which he uses a brace, instability is not clinically documented on examination; and flexion is not limited to more than 88 degrees and there is a loss of no more than 10 degrees of extension. 

4.  The Veteran had not required left knee surgery and his left knee disability is not productive of subluxation, cartilage dislocation, locking or joint effusion and despite his complaint of ligamentous instability, for which he uses a brace, instability is not clinically documented on examination; and flexion is not limited to more than 88 degrees and there is a loss of no more than 10 degrees of extension.

5.  Prior to December 14, 2007, the Veteran's service-connected hidradenitis suppurativa involved no exposed portion of the body and did not involve at least 5 percent of the total body surface, and was not manifested by any scarring which is deep, unstable or painful; and he did not required systemic therapy.  

6.  From December 14, 2007, until April 1, 2008, the service-connected hidradenitis suppurativa involved 5 percent but less than 20 percent of the total body surface, and was not manifested by any scarring which is deep, unstable or painful; and he did not required systemic therapy. 

7.  Since April 2, 2008, the service-connected hidradenitis suppurativa involved 20 percent but less than 40 percent of the total body surface, and was not manifested by any scarring which is deep, unstable or painful; and he did not required systemic therapy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for right CTS in excess of 30 percent are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.69, 4.124a, Diagnostic Code 8515 (2010).   

2.  The criteria for an initial rating for left CTS in excess of 10 percent are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.69, 4.124a, Diagnostic Code 8515 (2010).  

3.  The criteria for an initial rating for arthritis of the right knee in excess of 10 percent are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes 5003 and 5260 (2010).   

4.  The criteria for an initial rating for arthritis of the left knee in excess of 10 percent are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes 5003 and 5260 (2010).   

5.  The criteria for an initial compensable rating for hidradenitis suppurativa from November 1, 2005, to December 13, 2007, are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.20, 4.21, 4.118, Diagnostic Codes 7899 and 7806 (2010).  

6.  The criteria for an initial rating for hidradenitis suppurativa in excess of 10 percent from December 14, 2007, to April 1, 2008, are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.20, 4.21, 4.118, Diagnostic Codes 7899 and 7806 (2010).  

7.  The criteria for an initial rating for hidradenitis suppurativa in excess of 30 percent since April 2, 2008, are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.20, 4.21, 4.118, Diagnostic Codes 7899 and 7806 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  


Duty to Notify

VA will notify the claimant of: (1) any information and medical or lay evidence needed for claim substantiation, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The RO provided the Veteran with pre-adjudication VCAA notice by letters, dated in December 2005 and March 2007 as to claims for service connection for the disabilities addressed herein.  The notice included the type of evidence needed to substantiate the service connection claims 

The appeal arises from the Veteran's disagreement with the initial ratings assigned following grants of service connection for each of the disabilities herein.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA has satisfied its duties to notify the Veteran in this case. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  

The Veteran declined the opportunity to testify in support of his claims.  His service treatment records (STRs) are on file as are his VA treatment records.  There is no allegation that he has received private treatment for the disabilities addressed herein, and so there are no relevant outstanding private clinical records.  Moreover, he has been afforded VA examinations for the increased rating claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

There has been no request for additional VA rating examinations and the Veteran reported in February, May, and again in June 2008 that he had no additional information or evidence to submit.  As there is no indication of the existence of additional evidence to substantiate the claims for increase, the Board concludes that there has been full compliance with the VCAA duty-to-assist provisions.  

Background

On an inservice medical history questionnaire in March 1985 the Veteran reported that he was right handed.  

An August 2006 VA outpatient treatment (VAOPT) shows that upon a review of the Veteran's bodily systems he had diffuse arthritis and groin lesions, as well as right elbow pain which had begun after he moved to a new house and had to use a hammer frequently.  On examination he had tenderness at the lateral epicondyle of the right elbow.  In his groin area, he had ingrown hairs bilaterally on the medal portion of the upper thighs.  The pertinent assessments were groin pseudofolliculitis, tennis elbow, and diffuse osteoarthritis for which he currently took Celebrex.  

An October 2006 VAOPT record shows that the Veteran was seen for numbness of both arms from the elbows to the fingers, which was worse in the left arm.  He reported that he was a digital library manager and worked with computers all day.  On examination he had positive Phalen signs in both hands but Tinels sign was negative.  Deep tendon reflexes were 2+.  He had no tenderness at the elbows.  An EMG was scheduled and he was to use wrist protectors, and also take non-steroidal anti-inflammatory medication, if needed for pain.  The next day there was a provisional diagnosis of bilateral CTS.  He complained of tingling and numbness in both hands but greater in the left hand.  He related that his symptoms caused impairment as to his driving and sleeping.  He was instructed in a program of home exercises.  A nerve conduction velocity study in November 2006 of the upper extremities found evidence of bilateral CTS which was moderate in the right upper extremity and mild in the left upper extremity.  

In December 2008 he reported that his use of splints was helping somewhat but he still had pain and numbness in the hands and forearms.  An EMG had confirmed the presence of bilateral CTS.  He was educated in conservative CTS prevention as well as in nerve and tendon gliding exercises.  

A May 2007 VAOPT record shows that the Veteran was evaluated at a dermatology clinic for evaluation of folliculitis around the medial portion of both thighs.  On examination, along the axillae, upper medial thighs and the buttocks he had numerous erythematous papules and a few pustules.  Pitted scarring was noted at the sites of prior lesions.  The assessment was hidradenitis suppurativa.  He was given medication to take with meals and instructed to wear sun blocking lotion.  Also in May 2007 it was noted that he had diffuse osteoarthritis with pain, in pertinent part, in both knees, and that X-rays had revealed degenerative joint disease (DJD) in the knees.  Another May 2007 VAOPT record shows that he had no limitation of motion of the knees.  

A June 2007 VAOPT record shows that on examination the Veteran had a few 3 millimeter sized firm, dark brown follicular papules on the left medal thigh.  Otherwise, there was excellent reduction of lesions of the axillae, upper medial thighs and buttocks.  

In August 2007 the Veteran reported that his pain from CTS could be chronic or could last only a few seconds.  In November 2007 his range of motion was within functional limits throughout his extremities.  His strength was grossly good in both lower extremities.  His gait was safe, independent, and he walked without any assistive device.  He was instructed in an exercise program that included exercising his hips and the goal was for him to have less back pain.  

On VA examination of the Veteran's spine on December 18, 2007, the Veteran reported that he had loss of strength, loss of sensation, and loss of range of motion due to his lumbar spine condition.  He reported that low back pain radiated into his right buttock and affected his ability to walk, which was limited to less than a quarter of a mile. He was not currently employed and had last worked in June 2007.  After an examination the diagnoses were DDD of the lumbar spine and spondylosis of the lumbar spine with radiculopathy.  

On VA examination of the Veteran's skin on December 14, 2007, the claim file was reviewed.  The Veteran reported that for the last 20 years he had had issues with flare-ups of hidradenitis involving the armpits, inguinal areas, and some involvement of the buttocks.  He stated that these areas were painful.  He had flare-ups "every seven (7) to 10" weeks for the last 20 years.  Typically, a flare-up involved some localized swelling and pain of the areas involved.  For many years he had just used topical hydrocortisone cream but within the last several months he had seen a dermatologist who had placed him on "doxycycline," orally.  He seemed to tolerate the medication but had to carefully avoid dairy products.  He had never had surgery on any of the affected areas and had no systemic fevers or weight loss.  Because the skin condition affected his clothes he had to wear loose fitting, non-irritating clothing which had not significantly alter his ability to work, though occasionally he had pain when sitting down.  He stated that he was not currently having a flare-up because he was taking his medication as directed. 

On physical examination, in terms of bodily involvement, the Veteran had approximately 10 percent combined involvement of the upper extremities in the armpit areas.  This was zero (0) percent of the exposed skin and approximately 1.4 percent of the total body area.  As to his legs and inguinal areas, he had about 10 percent combined of the skin of the legs but none of this was exposed skin, and it added to the total of 3.6 percent of his total body surface area.  This included some skin involvement around the buttocks of follicular breakout.  The body surface area involved seemed to be an estimated 5 percent.  In terms of description of the areas, they predominantly involved areas of induration and hyperpigmented skin from chronic inflammation.  Some follicles, in general, seemed to be thickened and indurated in nature.  There was no current weeping or drainage but there were obvious signs of prior inflammatory periods of the skin.  

The diagnosis was hidradenitis suppurativa, for which the Veteran was currently taking medication.  Approximately 5 percent of the total body surface area was involved and there was zero (0) percent of involvement of the exposed skin.  

On VA examination of the Veteran's knees in December 2007 the claim file was reviewed.  The Veteran reported that he had had increasing pain, popping, decreased mobility, swelling, and instability.  He reported that he had constant knee pain which was 7 on a scale of 10.  He reported having intermittent locking of both knees, greater in the right knee than the left.  He related having sensations of instability and swelling in both knees.  He had not had knee surgery.  He had taken medication for his knees, but had had a poor response.  He reported that when he had been working, his knees had affected his occupation because it had decreased his mobility and his ability to lift.  Other activities of daily living which were affected were driving, sleeping, transversing stairs, bathing, toileting, and preparation of food.  He related having flare-ups about 25 days per month, lasting all day, with pain that he estimated to be 9 on a scale of 10.  He used assistive devices of braces on each knee.  

On examination the Veteran lack 10 degrees of full extension in each knee.  Active and passive flexion was from 10 degrees to 88 degrees with pain bilaterally.  The examiner noted that the reported ranges of motion were not additionally limited following repetitive use.  Also on examination the knees were stable.  There was palpable tenderness, bilaterally, at the medial joint spaces.  There was grade 2 crepitus.  There was an abnormal McMurray's sign for menisceal derangement, medially.  The diagnoses were moderate bilateral chondromalacia, bilateral DJD of the knees, and bilateral medial meniscus derangement.  

A VAOPT later in December 2007 noted that the Veteran's strength in his lower extremities was 5/5.  

On VA neurology examination in March 2008 the Veteran's claim file was reviewed.  It was noted that a cervical MRI revealed multi-level mild to very minimal osteoarthritis without herniated disc and without spinal stenosis or neural foramen compression.  A nerve conduction velocity study had demonstrated slightly abnormal motor conduction latency in the right wrist for the median nerve and a minimal conduction delay in the left wrist for the median nerve.  Ulnar nerve conduction was normal.  The Veteran related having pain in his neck, when turning his head, and pain in the upper portion of the left arm.  These pains tended to come and go.  They were not constant and there was not a sharp radiating quality to the pain.  He had no complaints relative to his hands.  

On physical examination the Veteran had no demonstrable objective abnormalities of his motor or sensory systems.  The diagnoses were cervical spondylosis, consistent with his age, and an electrodiagnostic study demonstrating CTS without clinical signs.  

On VA dermatology examination on April 2, 2008, the Veteran's claim file was not available for review.  He reported that during service he had noted large knots that became red and inflamed, and pus-filled lesions on his inner thighs.  These were often painful and would burst, occasionally becoming infected and leaving scars.  As time passed, the problems had become constant, and had progressed to include his buttocks and axillae from time to time, although the inner thighs had remained the most severely involved.  He now took medication which he felt had not helped.  He had been told to avoid dairy products and used a heating pad on inflamed lesions.  He had not used corticosteroids, immunosuppressive drugs, intensive light therapy, or electronic beam therapy.  His symptoms included severe localized pain and itching without fever or weight loss.  He was currently a student and found it difficult to sit in class when he had flare-ups, particularly flare-ups on his buttocks.  He stated that his skin condition did not affect his activities of daily living but affected his recreational activities such that he was less active.  His skin condition was frequently irritated by his clothing and he had to limit his sun exposure due to medication he was taking for his skin. 

On physical examination the Veteran's head was clear.  On his face, there were perifollicular papule formations throughout his beard area, affecting 50 percent of this body area.  His neck, back, chest, abdomen, genitalia, and hands were clear.  On the rest of his upper extremities, there was post-inflammatory hyperpigmentation, bilaterally, in the axillae, and some pitting scars but no active lesions.  On his legs, buttocks, and inner thighs there were scattered one (1) to one and a half (1.5) centimeter subcutaneous nodules, as well as erythematous papules and pustules as well as pitted scarring.  From this there was no involvement of the exposed body surface and the total involvement of body surface was 20 percent.  There was scarring in the areas noted.  The diagnoses were hidradenitis suppurativa affecting 20 percent of the total body and zero (0) percent of the exposed body; and pseudofolliculitis barbae affecting 11.5 percent of the exposed skin and 1.5 percent of the entire body. 

A February 2008 VAOPT record shows that the Veteran had bilateral lumbosacral radiculopathy in the lower extremities but deep tendon reflexes were 2+.  He was instructed to do no heavy lifting, bending, or squatting. 

General Rating Principles

Ratings for service-connected disorders are determined by comparing current symptoms with criteria in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates the criteria therefor.  38 C.F.R. § 4.7.  Not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. § 4.21.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119 (1999).   

When an unlisted condition is encountered, it will be permissible to rate the condition under a closely related disease or injury by the use of a "built-up" DC under 38 C.F.R. § 4.27, in which not only the functions affected but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  

Analysis

Carpal Tunnel Syndrome

The Veteran's service-connected CTSs have been rated, analogously, as disability of the median nerve.  The initial determination must be the selection of the appropriate Diagnostic Code for rating purposes.  The selection of the proper code section is a determination that is completely dependent upon the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  

Carpal tunnel syndrome is a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow.  Wilson v. Brown, 7 Vet. App. 542, 544 (1995).  The median nerve controls most of the flexor muscles of the front of the forearm, most of the short muscles of the thumb, and elbow joint, and many joints of the hand.  Black v. Brown, 10 Vet. App. 279, 281 (1997).  

Repeated electrodiagnostic testing have revealed in involvement or impairment of only the median nerve and have ruled out any pathology of any other peripheral nerve of either upper extremity, including the ulnar nerves.  Because of this and because there has never been a diagnosis of radial or ulnar neuropathy, the rating (for both the right and left upper extremity) is properly assigned on the basis of median neuropathy.  Accordingly, CTS is most appropriately rated, analogously, as disability of the median nerve under 38 C.F.R. § 4.124a, Diagnostic Codes 8515 (paralysis), 8615 (neuritis), 8715 (neuralgia).  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

In rating peripheral neuropathy attention is given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

Peripheral neuralgia characterized usually by a dull and intermittent pain in the typical nerve distribution is given a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Except for the sciatic nerve, the maximum rating for peripheral neuropathy not characterized by organic changes is for moderate incomplete paralysis but peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is given a maximum rating of severe incomplete paralysis.  38 C.F.R. § 4.123. 

For the major extremity, a 10 percent evaluation is warranted for mild incomplete paralysis, neuritis or neuralgia, 30 percent evaluation for moderate incomplete paralysis, neuritis or neuralgia, and when severe a 50 percent rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Codes 8515 (paralysis), 8615 (neuritis), 8715 (neuralgia).  

For the minor extremity, a 10 percent evaluation is warranted for mild incomplete paralysis, neuritis or neuraglia of the median nerve, 20 percent evaluation for moderate incomplete paralysis, neuritis or neuralgia, and when severe a 40 percent rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Codes 8515 (paralysis), 8615 (neuritis), 8715 (neuralgia).  

As to the median nerve, Diagnostic Codes 8515, 8615, and 8715 provide that as to complete paralysis of the median nerve, this involves the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  

Parenthetically, the Board notes that ratings for ulnar neuropathy and for median neuropathy of the dominant upper extremity are the same for all levels of impairment below severe neuropathy; and here is there is no evidence of complete paralysis of any peripheral nerve of either of the Veteran's upper extremities. 

Right CTS

The Veteran is right handed and, thus, the CTS of the right upper extremity affects the dominant hand.  The initial 30 percent disability rating encompasses moderate impairment of the median nerve of the right upper extremity and for the next higher rating there must be at least severe median nerve impairment.  

There is electrodiagnostic evidence that the Veteran had right CTS and there is no electrodiagnostic evidence of neuropathy of the radial or ulnar nerve of the right (or left) upper extremity.  As to the severity of the RUE radiculopathy, in 2006 when the Veteran complained of tingling and numbness which caused problems driving and sleeping, electrodiagnostic tests revealed only moderate right CTS.  He was instructed in exercises and subsequently, in 2007 when he reported having pain which could be either chronic or last for only seconds, his range of motion of all his extremities, which would include the right wrist, was within functional limits.  

Thereafter, the 2008 VA neurology examination noted that nerve conduction velocity studies in 2008 revealed only a slightly abnormal motor conduction delay of the right median nerve and at the time of the examination he had no complaints relative to his hands and the examination found no abnormalities of his motor or sensory systems, resulting in the diagnosis that while there was electrodiagnostic evidence of CTS there were no clinical signs.  Thus, while there is, as stated, electrodiagnostic evidence of right CTS, there is no evidence of muscle atrophy, trophic or organic changes.  Rather, the findings of disability have been essentially sensory in nature,

The Board has considered the Veteran's statements as to impairment of the right hand due to right CTS.  Nevertheless, overall, the right CTS is not shown to be productive of more than, at most, moderate impairment.  This conclusion is consistent with the finding found on electrodiagnostic testing and VA examinations.  

Thus, the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 30 percent for the service-connected right CTS at any time during the time frame which is relevant to this appeal.  Fenderson, supra.  In other words, the Veteran's right CTS has been no more than 30 percent disabling during the relevant time period, so the rating cannot be "staged" because the 30 percent rating is the greatest level of functional impairment during this time period.  

Left CTS

Because the Veteran is right handed, the CTS of the left upper extremity affects the non-dominant hand.  The initial 10 percent disability rating encompasses mild impairment of the median nerve of the left upper extremity and for the next higher rating there must be at least moderate median nerve impairment.  

As with the right upper extremity, there is no evidence of impairment of any peripheral nerve of the left upper extremity other than the median nerve.  In 2006 when the Veteran complained of tingling and numbness which caused problems driving and sleeping, he reported that his symptoms were worse in his left upper extremity.  However, electrodiagnostic testing revealed only mild left CTS, as compared to moderate in the right upper extremity.  He was instructed in exercises and subsequently, in 2007 when he reported having pain which could be either chronic or last for only seconds, his range of motion of all his extremities, which would include the right wrist, was within functional limits.  

Thereafter, the 2008 VA neurology examination noted that nerve conduction velocity studies in 2008 revealed only minimal motor conduction delay of the left median nerve and at the time of the examination he had no complaints relative to his hands and the examination found no abnormalities of his motor or sensory systems, resulting in the diagnosis that while there was electrodiagnostic evidence of CTS there were no clinical signs.  Thus, while there is, as stated, electrodiagnostic evidence of left CTS, there is no evidence of muscle atrophy, trophic or organic changes.  Rather, the findings of disability have been essentially sensory in nature.  

The Board has considered the Veteran's statements as to impairment of the left hand due to left CTS.  Nevertheless, overall, the left CTS is not shown to be productive of more than, at most, mild impairment.  This conclusion is consistent with the finding found on electrodiagnostic testing and VA examinations.  

Thus, the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 10 percent for the service-connected left CTS at any time during the time frame which is relevant to this appeal.  Fenderson, supra.  In other words, the Veteran's left CTS has been no more than 10 percent disabling during the relevant time period, so the rating cannot be "staged" because the 10 percent rating is the greatest level of functional impairment during this time period.  

Knee Arthritis

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Under 38 C.F.R. §§ 4.40 and 4.45 for musculoskeletal and joint disorders functional loss and disability from pain, "weakened movement, excess fatigability, or incoordination" must be considered for rating purposes.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Consideration of the DeLuca factors is not limited to those effects that can be expressed as additional limitation of motion.  "[T]hese determinations [of weakened movement, excess fatigability, or incoordination] should, if feasible, be expressed in terms of degree of additional range of motion loss."  DeLuca, 8 Vet. App. at 207.  

Under 38 C.F.R. § 4.59 painful motion, with pathology, is productive of and a factor of disability, and objective signs of it should be noted; also, muscle spasm assists the identification.  Crepitation, elicited upon flexion, indicates pathology.  Painful, unstable, or mal-aligned joints, due to healed injury, warrants at least a minimum compensable rating.  

Under 38 C.F.R. § 4.71a, degenerative arthritis is rated under Diagnostic Code 5003, which, as applied to rating disability of the knees, is based on limitation of motion under Diagnostic Codes 5260 and 5261. 

Arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  And a separate rating may be assigned for limitation of flexion or extension under DC 5260 and DC 5261, respectively.

Full knee flexion is to 140 degrees and full knee extension is to zero (0) degrees.  38 C.F.R. § 4.71a, Plate II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 a 10 percent rating requires flexion be limited to no more than 45 degrees.  A 20 percent rating is assigned when flexion is limited to no more than 30 degrees, and 30 percent is assigned when flexion is to no more than 15 degrees.  

Conversely, under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a 10 percent rating requires extension be limited to no more than 10 degrees, a 20 percent rating to no more than 15 degrees, a 30 percent rating to no more than 20 degrees, a 40 percent rating to no more than 30 degrees, and a 50 percent rating to no more than 45 degrees.

Separate ratings for limitation of motion in flexion and in extension of a knee may be assigned.  See VAOGPREC 9-2004 (September 17, 2004).  Also, a compensable degree of limited motion under Diagnostic Codes 5260 and 5261 need not be shown; rather, a compensable rating may be granted, in addition to a rating for instability under Diagnostic Code 5257, if there is X-ray evidence of arthritis and also painful motion under 38 C.F.R. § 4.59.  

Right and Left Knee Arthritis

After a thorough review of the entire record, the Board finds that the Veteran's knee disabilities have each been appropriately evaluated as 10 percent disabling since service discharge and do not warrant a higher disability rating at any time since his service discharge.  The 10 percent ratings are assigned on the basis of limited extension of each knee with evidence of pain; however, the Veteran has a noncompensable degree of limitation of flexion of each knee.  The current 10 percent ratings encompass his arthritic changes in the knees together with functional limitation due to painful motion.

Although the Veteran has complained of giving way and locking of each knee, testing of ligamentous stability has not document the presence of any subluxation or instability of either knee and there is also no corroborating clinical evidence of locking other than a McMurray's sign, bilaterally, indicating medial menisceal pathology, but he has not had or required menisceal surgery on either knee.  

The 2007 VA examination found limitation of motion, which is compensably rated as 10 percent for limited extension, and also found flexion to only 88 degrees.  However, it was also noted that the Veteran's range of motion in each knee was not further limited following repetitive use.  An earlier VAOPT record in 2007 found that range of motion was within functional limits in the lower extremities and that strength was good in each lower extremity.  Moreover, while the 2007 official VA examination noted that the Veteran used braces on his knees, the VAOPT record only a few months earlier found that his gait was safe, independent, and that the Veteran could walk without any assistive device.  

Thus, the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 10 percent for either knee at any time since the day after service discharge.  See Fenderson, supra.  In other words, the Veteran's knee disabilities have each been no more than 10 percent disabling since that date, so his ratings cannot be "staged" because the 10 percent ratings are his greatest level of functional impairment since that date. 

Thus, in conclusion, the Board concludes that initial disability ratings in excess of 10 percent for each knee are not warranted at any time since the day after service discharge.  

Hidradenitis Suppurativa

Initially, the Board notes that the Veteran is separately service-connected for residual scars from cystic acne vulgaris (claimed as multiple facial cysts and facial scars) which is assigned a noncompensable disability evaluation.  The severity of this service-connected disorder is not herein at issue and, so, will not be addressed.  Similarly, the Board notes that service connection was previously denied in an unappealed June 2008 rating decision for pseudofolliculitis barbae, which affected his face, in the area of beard distribution.  Pseudofolliculitis barbae is a bacterial disorder occurring chiefly in the beard.  Butts v. Brown, 5 Vet. App. 532, 536 (1993).  Thus, disability from this nonservice-connected dermatological disorder, which affects the beard area, may not be considered for rating purposes, without violating the prohibition against pyramiding.  See 38 C.F.R. § 4.16 (2010).  

Here, the Veteran's hidradenitis suppurativa has been rated analogously as dermatitis or eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Veteran's claim for service connection for this skin disorder was received in November 2005. 

Effective August 30, 2002, the criteria for the evaluation of disabilities of the skin, including scars, were amended.  The criteria for evaluating scars were again amended effective October 23, 2008, but these most recent amendments are applicable only to claims received on or after October 23, 2008.  73 Fed.Reg. 54708 (Sept. 23, 2008).  Accordingly, the only criteria which apply in this case are those that became effective August 30, 2002. 

38 C.F.R. § 4.118, Diagnostic Code 7806, dermatitis or eczema, and Diagnostic Code 7816, psoriasis, provide that with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a noncompensable rating is warranted.

Diagnostic Code 7806, dermatitis or eczema and Diagnostic Code 7816, psoriasis, provide that with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 rating is warranted.  

DC 7806, dermatitis or eczema and DC 7816, psoriasis, provide that with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is warranted. 

DC 7806, dermatitis or eczema and DC 7816, psoriasis, provide that with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is warranted.  

Also, DC 7806, dermatitis or eczema, and DC 7816, psoriasis, provide that these disabilities may be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

In this case, the affected area does not involve the head, face or neck but rather, the axillae, thighs, and buttocks.  

38 C.F.R. § 4.118, DC 7801 through 7805 govern ratings for scars (other than disfiguring scars of the head, face or neck) and provide that a deep scar is one associated with underlying soft tissue damage, a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where there is frequent loss of covering of skin over the scar.  

38 C.F.R. § 4.118, DC 7801 provides that scars of other than the head, face or neck that are deep or cause limited motion warrant a 10 percent rating when involving an area or areas exceeding 6 square inches (39 sq. cm.); warrant a 20 percent rating when involving an area or areas exceeding 12 square inches (77 sq. cm.); warrants a 30 percent rating when involving an area or areas exceeding 72 square inches (465 sq. cm.); and warrant a 40 percent rating when involving an area or areas exceeding 144 square inches (929 sq. cm.).  

38 C.F.R. § 4.118, DC 7802 provides that scars other than head, face, or neck that are superficial and that do not cause limited motion warrant a rating of 10 percent when involving an area or areas of 144 square inches (929 sq. cm.) or greater.  

Note 1 to DC 7801 and DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 (setting for the principles of combining ratings).   

Under DC 7803 superficial and unstable scars warrant a 10 percent rating and DC 7804 provides that a superficial scar which is painful on examination warrants a 10 percent rating.  DC 7805 provides that other scars are rated on limitation of function of an affected part.  

An initial compensable rating for hidradenitis suppurativa from November 1, 2005 to December 13, 2007

Prior to December 13, 2007, the Veteran took medication for his service-connected skin disorder but the involvement was of a nonexposed portion of his body and was not shown to have affected at least 5 percent of his total body surface.  The VAOPT records of May and June 2007 in particular show only scattered areas of involvement of the Veteran skin.  At no time has the Veteran had to use systemic therapy, corticosteroids or immunosuppressive drugs for his skin condition.  

Thus, in this case, a compensable rating is not warranted from date of receipt of claim on November 1, 2005, until December 13, 2007, the day before the VA examination of December 14, 2007, which revealed evidence of more significant involvement of the Veteran's totally body surface.  

An initial rating for hidradenitis suppurativa in excess of 10 percent from December 14, 2007, to April 1, 2008

The December 14, 2007 VA examination found that the Veteran had involvement of 5 percent of his total body surface area, but less than 20 percent, and all of the area of involvement were areas that were nonexposed.  In some of the areas there was induration and hyperpigmentation, and as well some follicles seemed thickened.  There was no weeping or drainage, even though there was evidence of prior inflammatory periods which was in keeping with the Veteran's complaints of flare-ups.  However, again, he had not used systemic therapy, corticosteroids or immunosuppressive drugs for his skin condition.  

Accordingly, a rating in excess of 10 percent from December 14, 2007, to April 1, 2008, the day before the VA examination of April 2, 2008, which reflected an even greater amount of involvement of the total body surface, is not warranted.  

An initial rating for hidradenitis suppurativa in excess of 30 percent since April 2, 2008

It was not until the April 2, 2008, VA dermatology examination that the Veteran was shown to have an involvement of 20 percent of his total body surface area.  However, the area of involvement was less than 40 percent and he had not used systemic therapy, corticosteroids or immunosuppressive drugs for his skin condition.  While at the time of that examination he reported having pain and itching and a decrease in his recreational activities, it also reported that his skin condition did not affect his activities of daily living.  

For these reasons, a rating in excess of 30 percent since the VA examination of April 2, 2008, is not warranted.  

In sum, the Veteran's skin disorder was not compensably disabling prior to December 13, 2007, and no more than 10 percent disabling from December 14, 2007, to April 1, 2008, and no more than 30 percent disabling since April 2, 2008, and so his ratings for this service-connected skin disorder cannot be further "staged" because these ratings are his greatest level of functional impairment during the appeal period.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009). 

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

As to disability due to arthritis of the knees, the Board notes the Veteran's complaint on VA examination in December 2007 that this affected his occupation because of result decrease in mobility and his ability to lift.  However, he is also service-connected for DDD of the lumbar spine, rated 20 percent disabling, and radiculopathy of the right lower extremity, rated 10 percent disabling.  These, together with the arthritis of each knee encompass his reported complaint of diminished mobility and ability to lift.  Because under 38 U.S.C.A. § 1155 the basis of disability ratings is the "reduction in earning capacity," any compensable rating encompasses employment interference.  Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Thus, no referral for extraschedular consideration is required.  

Lastly, since the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefits sought on appeal are accordingly denied.  







ORDER

An initial rating for right carpal tunnel syndrome in excess of 30 percent and an initial rating for left carpal tunnel syndrome in excess of 10 percent are denied. 

An initial rating for arthritis of the right knee and for arthritis of the left knee in excess of 10 percent are denied.  

An initial compensable rating for hidradenitis suppurativa from November 1, 2005 to December 13, 2007; an initial rating for hidradenitis suppurativa in excess of 10 percent from December 14, 2007, to April 1, 2008; and an initial rating for hidradenitis suppurativa in excess of 30 percent since April 2, 2008, are denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


